COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Christopher Charles King v. The State of Texas

Appellate case number:   01-12-01137-CR

Trial court case number: 64792

Trial court:             23rd District Court of Brazoria County

       On January 6, 2014, Christopher Charles King filed a motion to extend time to file a
motion for rehearing. The motion is GRANTED, and any motion for rehearing is due on
January 30, 2014. It is so ORDERED.

Judge’s signature: __/s/Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: January 16, 2014